DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 4-6 are pending in the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Showa Denko (JP 2007-191581, machine translation) in view of Lammerhofer et al (“Mixed-mode ion-exchangers and their comparative chromatographic characterization in reversed-phase and hydrophilic interaction chromatography elution modes”).
With regard to Claim 4, Showa Denko discloses a method of forming a carrier-polymer film composite for use as a column packing material to be packed in a separation column, particularly a weakly acidic cation exchanger used for cation chromatography ([0001]). Showa Denko discloses a method for analyzing an amine compound comprising an analyzing an amine compound in a separation mode using a liquid chromatography column ([0059], analyzing ammonium ion (amine compound) with the weakly acidic cation exchanger).
Showa Denko discloses wherein the liquid chromatography column comprises a liquid chromatography packing material, and a liquid chromatography housing in which the liquid chromatography packing material is filled ([0059], weakly acidic cation exchanger thus obtained was packed in a separation column for liquid chromatography).
Showa Denko discloses wherein the liquid chromatography packing material is a polymer packing material comprising a carboxyl group (Page 7, Claim 25). Showa Denko discloses wherein 1.50 mmol or more of the carboxyl group is introduced into the polymer packing material per 1 g of the polymer packing material ([0059], the amount of weakly acidic functional groups was 2022 µ eq/g by an automated titrator). Since 1 mmol equals 1 milliequivalent, 1 mmol equals 1,000 microequivalents. Therefore, the weakly acidic functional groups (e.g., carboxyl group) in the polymer packing material of Showa Denko is 2022 µ eq/g / 1,000 µ eq/ 1mmol = 2.022 mmol/g.
In the instant specification Example 1 ([0049]), the packing material of the invention is prepared according to the method described in the Showa Denko ‘581 reference. The description of the method in the instant specification does not deviate from the method described in the Showa Denko ‘581 reference. As a result, the claim language of Claim 4 as recited below appears to only be a further description of what was already invented in Showa Denko ‘581: “an index indicating pH of the surface of the polymer packing material as determined by hydrophilic interaction chromatography (HILIC) is 1.30 or more; and an index indicating hydrophilicity of the surface of the polymer packing material as determined by a hydrophilic interaction chromatography (HILIC) is from 1.00 to 1.30, wherein the index indicating pH of the surface of the polymer packing material is a separation coefficient of al (Tb/Tp), when performing a liquid chromatography measurement of a theobromine (Tb) and a theophylline (Tp) in a HILIC separation mode condition; the index indicating hydrophilicity of the surface of the polymer packing material is defined by a separation coefficient of a2 (U/2dU), when performing a liquid chromatography measurement of a uridine (U) and a 2'-deoxyuridine (2dU) in a HILIC separation mode condition; each separation coefficient of al and a2 is a ratio of retention factors k of the materials; each retention factor k is defined by k=(t-to)/to, wherein to is an elution time of toluene and, t is an elution time of each substance; and4PRELIMINARY AMENDMENTAttorney Docket No.: Q245321 Appln. No.: National Stage of PCT/JP2017/029132a condition of the liquid chromatography measurement in the HILIC separation mode is shown as below: a column temperature is 30°C; and a mobile phase is a mixed liquid of an acetonitrile and a water solution in a ratio (acetonitrile/water solution) of 90/10 (volume before mixing) wherein the water solution contains 10 mmol/L acetic acid and 10 mmol/L ammonium acetate”. See MPEP § 2112(I), “something which is old does not become patentable upon the discovery of a new property”.
Showa Denko discloses wherein the polymeric packing material comprises a polyvinyl alcohol resin in which a carboxyl group is introduced ([0002], [0058], poly (butadiene maleic acid) (i.e., two carboxyl groups per unit)).
However, Showa Denko is silent to wherein the separation mode is a mixed mode combining a reversed phase chromatography (RP) and an ion exchange chromatography.

    PNG
    media_image1.png
    231
    315
    media_image1.png
    Greyscale

One of ordinary skill in the art would expect that the weakly acidic cation exchanger represented by the two carboxyl groups per unit of poly(butadiene maleic acid) would also display reversed phase properties with a six carbon chain per unit, as shown in the figure above, resulting in hydrophobic functionalities as well. Thus, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention that the weak cation exchanger of Showa Denko may be used in a mixed-mode separation combining a reversed phase chromatography (RP) (i.e., hydrophobic functionality) and an ion exchange chromatography (i.e., weak acidic cation exchanger). 
However, modified Showa Denko is silent to wherein the mixed mode uses a mixed solvent of a water soluble organic solvent and water as a mobile phase, the composition ratio (volume ratio before mixing of the water-soluble organic solvent and the water in the mixed solvent is from 1:99 to 70:30 (Claim 4), wherein the water soluble organic solvent is acetonitrile (Claims 5 and 6).
Lammerhofer discloses that for mixed mode RP/ion exchange chromatography media, an aqueous-rich RP-type elution mode is used with 40% acetonitrile and 60% buffer, whereas HILIC-type elution mode comprises organic solvent-rich mobile phase with >90% acetonitrile (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the mixed mode uses a mixed solvent of a water soluble organic solvent and water as a mobile phase, the composition ratio (volume ratio before mixing of the water-soluble organic solvent and the water in the mixed solvent is from 1:99 to 70:30 (Claim 4), wherein the water soluble organic solvent is acetonitrile (Claims 5 and 6), as taught by Lammerhofer, since such mobile phase is appropriate for mixed mode RP/ion exchange chromatography media for use in RP-type elution mode.
Response to Arguments
Applicant’s arguments with respect to Claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777